Citation Nr: 1011470	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to April 
1958, and from May 1958 to October 1960.  He died in April 
1983.  The appellant claims as the surviving spouse.  

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 1999 
rating decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the claim of 
entitlement to service connection for the cause of the 
Veteran's death and dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

The case was remanded in April 2004.  A Board decision in 
January 2007 denied service connection for the cause of the 
Veteran's death and DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant appealed the matters to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision by a single judge member dated in October 
2008, the Court remanded the case to the Board for further 
development and readjudication.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In its October 2008 Memorandum Decision, the Court stated 
while the Board found that the evidence indicated that the 
Veteran had not been exposed to radiation, the appellant 
argued for the first time before the Court that the VA should 
have obtained the records of all nine ships on which the 
Veteran served to determine whether any of them were deployed 
in an area that could have subjected its crew to radiation 
from atmospheric nuclear testing.  The Court found that the 
chart from the Defense Threat Reduction Agency (DTRA) that 
was relied upon in the Board's finding of no radiation 
exposure was incomplete and was inconclusive as a means to 
exclude the possibility of radiation exposure because it 
listed only five of the nine ships the Veteran had served 
aboard.  Specifically, it was noted that the chart failed to 
account for the Veteran's whereabouts during Operation ARGUS 
from August 27, 1958 through September 10, 1958, as well as 
his locations and duties in the six-month period following 
the operational period of each test.  The Court also noted 
that if it could be proven that the Veteran served aboard a 
ship or in a facility that was involved in any atmospheric 
tests, VA would need to seek dosimetric data from the 
Department of Defense, and might well have to seek a medical 
nexus opinion to determine the possibility of direct service 
connection. 

After careful review of the evidence, the Board finds that 
the only period of time that cannot be accounted for is when 
the Veteran served aboard the USS INTERRUPTER (subsequently 
renamed the USS TRACER) and the post operational period 
between October 16, 1958 and July 22, 1960 during Operation 
HARDTACK II, which was conducted between September 19, 1958 
and October 31, 1958.  Therefore, this ship's records and 
manifest should be obtained from October 16, 1958 and a six-
month period thereafter.  Additionally, the RO is requested 
to review the record and provide a complete list to the 
appellant of the names, dates and places of all nuclear tests 
conducted during the relevant time frame, and the 
corresponding dates and places where the Veteran was 
stationed during those events.

In view of the above, the Board finds that further 
development is indicated in this matter.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of 
the deck logs (or other appropriate 
information) from the USS 
INTERRUPTER/TRACER between October 16, 
1958 and May 1959 and associate them 
with the claims folder.  

2.  The RO should review the record and 
compile a complete list of the names, 
dates and places of all nuclear tests 
conducted and the corresponding dates 
and places where the Veteran was 
stationed during those events.

3.  The AOJ should account for the 
Veteran's whereabouts during 
operation Argus, from August 27, 
1958 to September 10, 1958.  (See 
decision of the Court.)

4.  The AOJ should establish the 
Veteran's whereabouts and duties in 
the six month period following the 
operational period of each test.  
(See decision of the Court.)

After taking any further 
development deemed appropriate, to 
include requesting dosimetry data 
from the Department of Defense and 
a medical nexus opinion (if 
exposure is proven), RO should re-
adjudicate the issue on appeal.  If 
the benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
(West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

